Title: Thomas Jefferson to George Ticknor, 8 February 1816
From: Jefferson, Thomas
To: Ticknor, George


          
            Dear Sir
            Monticello Feb. 8. 16.
          
          I had written you on the 14th of Jan. by duplicates through your father and the Secretary of state, when a mr Terril, a young friend and relation of mine visited us, on his way, viâ Paris to Geneva for his education. this direct conveyance tempted me to write you a short letter by him on the 31st. he left us two days ago, & yesterday I recieved your favor of Nov. 25. the hope that this may still overtake him at Baltimore where he will embark, induces me to hazard it.
          I am much gratified by the information you give me of the improvements in the editions of the Classics which you find in Germany. my knolege of them is such only as could be acquired in Paris 30. years ago, since which I have had little opportunity of information; and even at that time and place the Northern editions were but partially known to me. I must pray you therefore to avail me of your better opportunities of selecting, and to use your own judgment where you find that there is a better edition than that noted by me. and indeed many of these were not  known to me, but taken on credit from their titles as stated in printed catalogues, and I have no doubt I should have been disappointed in some of them by the obsoleteness of type, it’s minuteness, or other circumstance, which could not be learnt from the enunciation in the catalogue. only be so good as to remember my aversion to folios & 4tos & that it overweighs a good deal of merit in the edition. the nerveless hand of a more than Septuagenaire wields a folio or 4to with fatigue, and a fixed position to read it on a table is equally fatiguing. I value explanatory notes; but verbal criticisms and various readings, not much. I am attached to the Scholia of the Greek classics because they give us the language of another age: and with the Greek classics prefer translations as convenient aids to the understanding of the author. with these recollections be so good as to exercise your own judgment & knolege freely; the value of which I can estimate from the specimens of editions noted in your letter, of which I prefer at least two thirds to those I had noticed myself. for example
          Herodotus. I prefer the German edition noted by you to the Oxford of my own catalogue, because as good and cheaper.
          the Plutarch’s lives of Caray, I shall be delighted with as curious as well as excellent, & I shall be glad if you will add to it his specimen of Homer, his Hierocles & smaller things.
          Oberlin’s Tacitus to that n Gronovius’s noted by me.
          the Homer’s Iliad of Heyne, in addition to that of Didymus; & I shall also be glad of his Virgil.
          the Juvenal Ruperti instead of that of Schrevelius.
          the Hesiod of Loesner to that noted in my catalogue.
          and the German edition of Schultz’ Aeschylus.
          
          you confirm my choice of the Bipont Thucydides, which however I had never seen.
          
          there being several 8vo editions of Diogenes Laertius, I leave to your judgment whether their difference of size, compared with the 2. 4tos of Meibomius, are an equivalent for the differce of merit.
          the Theocritus cum scholiis of Oxford & London noted by me, I should prefer to Volknaer’s because you say this has very few notes. the other edns I know to be excellent.
          the edition of the Grecian orators of 2d grade of Hanover 1699. noted by me, was chosen because cheap. it did not comprehend Gorgias, Alcidamas, & Antisthenes; but they are not material, altho’ desirable, if to be had separately. Lysias & Isocrates I possess. and I suppose good separate editions of Demosthenes & Aeschylus can be had. Reiske’s is too expensive, and without translations. it was among my books ceded to Congress. I paid for the 22. vols neatly bound, 150₶ in Paris 30. years ago.
          These brief notes will shew how willingly I resign my self to your choice of editions. Your favors of Oct. 14. & 30. have not come to hand, but are not yet to be despaired of. that from London is the only one I have recieved from you since in Europe. after troubling you twice so lately, I will add to the present only a repetition of my great thankfulness for the trouble you give yourself for me, and the assurance of my friendly esteem and respect.
          Th: Jefferson
        